
	
		IIA
		Calendar No. 68
		112th CONGRESS
		1st Session
		S. J. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. Paul introduced the
			 following joint resolution; which was read the first time
		
		
			May 24, 2011
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Declaring that the President has exceeded
		  his authority under the War Powers Resolution as it pertains to the ongoing
		  military engagement in Libya.
	
	
		Whereas Article I, Section 8 of the Constitution of the
			 United States reserves for Congress the right to declare war;
		Whereas the War Powers Resolution (50 U.S.C. 1541 et seq.)
			 states that it is intended to fulfill the intent of the framers of the
			 Constitution of the United States in requiring the President to seek
			 the consent of Congress before the introduction of the United States Armed
			 Forces into hostile action;
		Whereas the President must seek authorization from
			 Congress prior to engaging the United States Armed Forces in an armed conflict
			 absent an imminent threat to national security;
		Whereas President Barack Obama, without seeking a formal
			 authorization from Congress, ordered the execution of a sustained military
			 engagement through the enforcement of a no-fly zone in Libya on March 19,
			 2011;
		Whereas Congress did not consider or pass a formal
			 authorization for the President to initiate military operations in
			 Libya;
		Whereas the War Powers Resolution establishes that the
			 President must notify Congress of the introduction of the United States Armed
			 Forces within 48 hours after commencing such action;
		Whereas President Obama acknowledged his obligation to
			 submit a notification of his actions in Libya under the War Powers Resolution
			 through a letter delivered on March 21, 2011, to Speaker of the House John
			 Boehner and President Pro Tempore of the Senate Daniel Inouye;
		Whereas section 8(a) the War Powers Resolution (50 U.S.C.
			 1547(a)) establishes that the President may not construe authorization from any
			 other act or treaty unless such act or treaty is implemented by
			 legislation specifically authorizing the introduction of the United States
			 Armed Forces into hostilities;
		Whereas President Obama contends that hostile engagement
			 by the military forces of the United States against the Government of Libya was
			 part of a multilateral response authorized by United Nations Security Council
			 Resolution 1973 (2011) and in consultation with the Arab League ;
		Whereas section 2(c) of the War Powers Resolution (50
			 U.S.C. 1541(c)) provides that no attempt by the President to introduce the
			 United States Armed Forces into hostile action may be made under the War Powers
			 Resolution unless there is (1) a declaration of war, (2) a specific
			 authorization, or (3) a national emergency created by attack upon the United
			 States, its territories or possessions, or its armed forces;
		Whereas the Government of Libya, immediately prior to the
			 introduction of the United States Armed Forces into the conflict on March 19,
			 2011, had not attacked the United States nor declared any intent to do
			 so;
		Whereas President Obama had stated the purpose of
			 enforcing a no-fly zone over Libya was to take all necessary measures to
			 protect civilians and civilian populated areas under threat of attack in
			 Libya and not in response to any direct or immediate threat to the
			 United States;
		Whereas section 5(b) of the War Powers Resolution (50
			 U.S.C. 1544(b)) further establishes that, in absence of authorization from
			 Congress, the President may not engage the United States Armed Forces in an
			 armed conflict for a period longer than sixty calendar
			 days;
		Whereas members of the United States Armed Forces have
			 remained engaged in operations in Libya since March 19, 2011;
		Whereas, on May 20, 2011, the limit of sixty calendar days
			 placed on the President’s ability to continue engagement of the military forces
			 of the United States against the Government of Libya will have been exhausted
			 under the terms of the War Powers Resolution;
		Whereas Section 5(b) of the War Powers Resolution (50
			 U.S.C. 1544(b)) requires that within sixty calendar days… the President
			 shall terminate any use of United States Armed Forces… unless the Congress (1)
			 has declared war or has enacted a specific authorization for such use of the
			 United States Armed Forces, (2) has extended by law such sixty-day period, or
			 (3) is physically unable to meet as a result of an armed attack upon the United
			 States;
		Whereas President Obama reiterated on May 20, 2011, that
			 the military forces of the United States remain engaged in hostilities,
			 including suppression and destruction of air defenses and
			 precision strikes by unmanned aerial vehicles;
		Whereas Congress has not considered or passed a formal
			 authorization for the President to continue military operations in Libya;
			 and
		Whereas President Obama has not indicated any intent to
			 cease operations in Libya after the sixty-day limit established by the War
			 Powers Resolution: Now, therefore, be it:
		
	
		That Congress—
			(1)declares that, as
			 it pertains to the continuing armed engagement of the United States Armed
			 Forces against the Government of Libya, the President has exceeded the
			 statutory time limits placed on him by the War Powers Resolution and is
			 therefore in violation of the law; and
			(2)calls on the
			 President to—
				(A)seek a formal
			 authorization from Congress to continue the mission in Libya; or
				(B)cease armed
			 engagement against the Government of Libya until such time as further action is
			 authorized by Congress.
				
	
		May 24, 2011
		Read the second time and placed on the
		  calendar
	
